UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 06-1993



HENRY R. LINK,

                                            Petitioner - Appellant,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                              Respondent - Appellee.



On Appeal from the United States Tax Court. (Tax Ct. No. 04-11065)


Submitted: December 21, 2006              Decided:   December 28, 2006


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry R. Link, Appellant Pro Se. Eileen J. O’Connor, Assistant
Attorney General, David I. Pincus, Mary Roccapriore Pelletier,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.; Donald L.
Korb, INTERNAL REVENUE SERVICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Henry R. Link appeals the tax court’s order (1) upholding

the Commissioner’s determination of deficiencies and penalties with

respect to Link’s 1998 through 2001 federal income tax liability

and (2) denying Link’s motion to reopen the record in order to

submit additional evidence.      Our review of the record and the tax

court’s opinion discloses no reversible error.             Accordingly, we

affirm   for   the   reasons   stated   by   the   tax   court.   Link   v.

Commissioner, IRS, No. 04-11065 (U.S.T.C. July 24, 2006). We deny

Link’s motion to proceed in forma pauperis and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -